     Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 1 of 7 PageID #:749




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


RHONDA ROE (a pseudonym), individually                Case No. 1:21-cv-00305
and on behalf of all others similarly situated,
                                                      Judge Andrea R. Wood
               Plaintiff,
                                                      PRETRIAL ORDER NO. 1
v.                                                    CONSOLIDATING CASES AND
                                                      APPOINTING INTERIM CO-LEAD
SURGICAL CARE AFFILIATES, LLC,                        CLASS COUNSEL
SCAI HOLDINGS, LLC, UNITEDHEALTH
GROUP, INC. and JOHN DOES 1-10,

               Defendants.



       WHEREAS, individual and representative plaintiffs Rhonda Roe, Steven Smith, and

Scott Keech each have filed complaints (“Complaints”) in the above-captioned action, Smith v.

Surgical Care Affiliates, LLC, No. 1:21-cv-00620 (N.D. Ill.), and Keech v. Surgical Care

Affiliates, LLC, No. 21-cv-00741 (N.D. Ill.), for alleged violations of Section 1 of the Sherman

Act, 15 U.S.C. § 1 by Surgical Care Affiliates, LLC (“SCA”), SCAI Holdings, LLC,

UnitedHealth Group, Inc., Company A (a John Doe defendant), Company B (a John Doe

defendant), and John Does 1–10 (collectively, “Defendants”);

       WHEREAS, individual and representative plaintiff Allen Spradling (together with

plaintiff Roe, plaintiff Smith, and plaintiff Keech, “Plaintiffs”) has filed a similar complaint in

Spradling v. Surgical Care Affiliates, LLC, No. 1:21-cv-01324 (N.D. Ill.), against the same

Defendants, as well as Andrew Hayek, United Surgical Partners Holding Company, Inc., United

Surgical Partners International, Inc., Tenet Healthcare Corporation, and John Does 1-10;

       WHEREAS, service of the complaints has been effected with respect to all named

Defendants;




                                                  1
       Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 2 of 7 PageID #:750



         WHEREAS, the Roe and Keech matters were originally assigned to this Court, and the

Smith and Spradling matters have been reassigned to this Court pursuant to Local Rule 40.4;

         WHEREAS, Plaintiffs have agreed to file a master consolidated amended complaint with

one class definition that will supersede the Complaints currently on file;

         WHEREAS, Plaintiffs have agreed on a proposed leadership structure;

         WHEREAS, consolidation of the Complaints, appointment of Interim Co-Lead Counsel,

and other like actions will avoid duplication and unnecessary costs, and will promote the

efficient conduct of proceedings herein;

         NOW, THEREFORE, THE COURT ORDERS:

I.       CONSOLIDATION
         Each of the above-referenced actions (collectively, the “Consolidated Action”) is hereby

consolidated for all purposes pursuant to Federal Rule of Civil Procedure 42(a). The actions

share several common questions of law and fact and consolidation will promote judicial

economy without unduly prejudicing any party. This agreement does not have the effect of

making any entity a party to an action in which it has not been joined and served in accordance

with the Federal Rules of Civil Procedure.

II.      MASTER DOCKET AND MASTER FILE
         A Master Docket and a Master File under the civil action number that has been assigned

to the first-filed case, Rhonda Roe v. Surgical Care Affiliates, LLC, et al., Case No. 1:21-cv-

00305, are hereby established for the Consolidated Action. All docket entries regarding the

Consolidated Action shall be docketed under the Master File number 1:21-cv-00305. If a

document pertains to only one or some of the consolidated cases, it will be docketed on the

Master Docket with the notation in the docket text as to the case number(s) to which it pertains.

III.     APPLICATION OF THIS ORDER TO SUBSEQUENTLY FILED OR
         TRANSFERRED CASES
         When a case which relates to the subject matter of the Consolidated Action is hereafter

filed in this Court or transferred here from another court, and only after counsel call to the




                                                  2
      Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 3 of 7 PageID #:751



attention of the Court and the Clerk the filing or transfer of any such case that might be properly

consolidated with this Consolidated Action, the Clerk of Court shall make an appropriate entry in

the Master Docket. Counsel for Plaintiffs in the Consolidated Action shall promptly mail a copy

of this Order to counsel for plaintiff(s) in each subsequently filed or transferred related action

and to counsel for any defendant(s) in each such action not already a party to the Consolidated

Action. Promptly thereafter, upon notice to counsel for the parties in each such action, counsel

for Plaintiffs in the Consolidated Action shall submit to the Court a proposed order re-assigning

any such action to this Court and consolidating it with the Consolidated Action. Unless a party

in such newly-filed or transferred action objects to re-assignment or consolidation within ten (10)

days after the date upon which a copy of this Order is served on counsel for such party, by filing

an application for relief which this Court deems it appropriate to grant, each new case that arises

out of the subject matter of the Consolidated Action which is filed in this Court or transferred to

this Court, shall be re-assigned and/or consolidated with the Consolidated Action and this Order

shall apply thereto. Such consolidation does not waive Defendants’ right to move to dismiss any

newly consolidated complaint.

IV.     CAPTION OF CASES
        All papers hereafter filed in the Consolidated Action shall bear the following Caption:

IN RE OUTPATIENT MEDICAL CENTER                       Master Docket No. 1:21-cv-00305
EMPLOYEE ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:

        When a pleading or other court paper is intended to apply to all actions to which this

Order is applicable, the words “All Actions” shall appear immediately after the words “THIS

DOCUMENT RELATES TO” in the caption set out above. When a pleading or other court

paper is intended to be applicable only to a subset of the Actions, the separate caption and docket

number for each individual action to which the pleading is intended to be applicable shall appear

immediately after or below the words “THIS DOCUMENT RELATES TO” in the caption




                                                  3
      Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 4 of 7 PageID #:752



described above. The short form of the case caption ([named plaintiff] v. [first named

defendant], et al.) for such actions may be used.

V.      FILING AND DOCKETING
        All papers previously filed and served to date in any of the above-referenced actions are

hereby deemed part of the record in 1:21-cv-00305. Counsel who have filed a notice of

appearance in any of the above actions need not notice an appearance in any other action—a

single notice in these consolidated proceedings is sufficient. It is incumbent upon the lawyer to

ensure his or her appearance is listed in the consolidated proceedings for ECF purposes. Counsel

who have been admitted pro hac vice in any of the above-referenced actions (or who are later

admitted to a subsequently-filed action that is consolidated with this action) are deemed admitted

pro hac vice to the master case without need to file an additional application.

        When a paper is filed and the caption shows that it is to be applicable to “All Actions,”

such paper shall be filed in the Master File and the Clerk shall note such filing in the Master

Docket. Such papers need not be filed, and docket entries need not be made, in any other case

file. When a paper is filed and the caption shows that it is to be applicable to fewer than all of the

Consolidated Actions, such paper shall be filed in the Master File, and the clerk shall note such

filing in both the Master Docket and the docket of each such action. Thus, the paper should only

be filed in the Master File in 1:21-cv-00305.

VI.     ECF AND SERVICE OF DOCUMENTS
        This case is subject to Electronic Case Filing (“ECF”), pursuant to General Order 16-

0020, Section III, which requires that all documents in such a case be filed electronically. If at

least one counsel per party has not already done so, at least one counsel per party shall register

forthwith as an ECF user and be issued an ECF user ID and password. Forms and instructions

can be found on the Court’s website at https://www.ilnd.uscourts.gov/CMECF.aspx.

        All documents shall be e-filed in the Master File in 1:21-cv-00305. Papers that are filed

electronically through the Court’s ECF system are deemed served on all parties as of the date of

filing. All other service of papers shall be governed by the Rules of Civil Procedure, unless



                                                    4
       Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 5 of 7 PageID #:753



otherwise agreed by the parties. The parties agree that e-mail service is sufficient for papers that

are not required to be e-filed.

VII.     PRESERVATION OF EVIDENCE
         Until the parties agree on a preservation plan or the Court orders otherwise, each party

shall take reasonable steps to preserve all documents, data, and tangible things containing

information potentially relevant to the subject matter of this litigation, consistent with their

obligations under the Federal Rules of Civil Procedure.

VIII. CONSOLIDATED AMENDED COMPLAINT AND RESPONSE
         Plaintiffs shall file a Consolidated Amended Complaint within 30 days of this Order.

The Consolidated Amended Complaint shall be deemed Plaintiffs’ initial filing for purposes of

Federal Rule of Civil Procedure 15(a). The Consolidated Amended Complaint shall relate back

to the date of the first-filed action, Rhonda Roe v. Surgical Care Affiliates, LLC, et al., Case No.

1:21-cv-00305, for all purposes. Defendants shall have no obligation to answer, move, or

otherwise plead in response to the previously-filed Complaints.

         Defendants shall answer, move, or otherwise plead in response to the Consolidated

Amended Complaint within 45 days of the filing of the Consolidated Amended Complaint. If

Defendants file a motion to dismiss the Consolidated Amended Complaint, Plaintiffs shall

respond to the motion to dismiss 30 days later and Defendants shall reply 30 days after Plaintiffs

file their response.

         These deadlines do not alter any deadlines or conference dates previously set by the

Court.

IX.      ORGANIZATION OF PLAINTIFFS’ COUNSEL
         Pursuant to Federal Rule of Civil Procedure 23(g)(3), the Court designates Dean M.

Harvey of Lieff, Cabraser, Heimann & Bernstein, LLP, Linda Nussbaum of Nussbaum Law

Group, P.C., Mike Roberts of Roberts Law Firm, P.C., and Joseph Saveri of the Joseph Saveri

Law Firm, as Interim Co-Lead Counsel on behalf of all Plaintiffs and the Proposed Class in the

Consolidated Action. The Court finds that the criteria for appointment of Interim Co-Lead



                                                  5
    Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 6 of 7 PageID #:754



Counsel under Rule 23(g) are satisfied. Counsel will fairly and adequately represent the interests

of the proposed Class; performed significant work to identify and investigate potential claims;

have significant experience handling class action litigation, including complex antitrust cases;

have knowledge of the applicable law, including based on prior success representing workers

challenging no-poach agreements; and have committed sufficient resources to represent the

proposed Class.

       Co-Lead Counsel shall have authority over the following matters on behalf of all

Plaintiffs and the Proposed Class in the Consolidated Action:

                  a.   convening meetings of Plaintiffs’ counsel;

                  b.   the initiation, response, scheduling, briefing, and argument of all motions;

                  c.   the scope, order, and conduct of all discovery proceedings;

                  d.   making such work assignments as among themselves and other Plaintiffs’

counsel as they may deem appropriate;

                  e.   collecting time and expense reports from all Plaintiffs’ counsel on a

periodic basis;

                  f.   the retention of experts;

                  g.   the designation of which Plaintiffs’ attorneys shall appear at hearings and

conferences with the Court;

                  h.   settlement negotiations and agreements with Defendants;

                  i.   allocate among counsel any award of attorney’s fees and expenses; and,

                  j.   all other matters concerning the prosecution of the Consolidated Action.

       No motion shall be filed on behalf of all Plaintiffs in the Consolidated Action except

through Lead Counsel or his designee(s).




                                                   6
    Case: 1:21-cv-00305 Document #: 50 Filed: 07/09/21 Page 7 of 7 PageID #:755



       Defendants’ counsel may rely on all agreements made with Co-Lead Counsel, and such

agreements shall be binding on all other Plaintiffs.


IT IS SO ORDERED.



Dated: July 9, 2021                           __________________________________
                                              HON. ANDREA R. WOOD
                                              UNITED STATES DISTRICT JUDGE




                                                 7
